Citation Nr: 1516478	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 9, 2012, at the St. Vincents Medical Center Southside.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to May 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida.

There are no documents, other than the December 2014 Appellant's Brief, related to this case in the Veteran Benefits Management System and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  The Veteran's combined 70 percent rated service connected conditions include eczema, bilateral paralysis of the median nerve, scars, allergic rhinitis, prostate gland condition, spinal arthritis, conjunctivitis, lumbar strain, depression, and sciatic nerve neuralgia.  

2.  The Veteran received medical treatment on October 9, 2012, at St. Vincents Medical Center Southside, for primary symptoms of increased blood pressure and headache, which were not shown to be etiologically related to any service-connected conditions.  

3.  The services provided by St. Vincents Medical Center Southside were not authorized in advance by VA.

4.  The Veteran's symptoms at the time he presented and was examined at St. Vincents Medical Center Southside on October 9, 2012, were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 9, 2012, at St. Vincents Medical Center Southside, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.
November 2012 and February 2013 letters from the VAMC in Gainesville, Florida advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights.  The letters further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

VA records on file show that the Veteran called to the clinic in September 2012, at which time he complained of increased blood pressure and intermittent mild headache.  A September 2012 record noted the Veteran's primary physician ordered that the Veteran check his blood pressure twice a day and then come to the clinic on the following Monday.  It was also noted that the Veteran's VA psychiatrist had already changed his psychiatric medications.  An October 1, 2012 VA nursing telephone note documents that the Veteran was informed of his need to check his blood pressure twice a day and he voiced his understanding and intent to comply.  He was scheduled to come in that Wednesday for a blood pressure check.  On October 3, 2012 visit, the Veteran was seen for blood pressure checks.  The primary physician indicated that the Veteran's blood pressure was elevated and would probably be started on a new medication if it was determined that his home cuff matched the clinic cuff.  The Veteran was to continue home blood pressure monitoring and was to inform the clinic if his blood pressure was not staying predominately 110-130/60-80.  There is no record of contact with or treatment through VA from that point through the treatment at issue.  

Regarding the treatment in question, a report from St. Vincents Medical Center Southside reflects that the Veteran presented on October 9, 2012, at which time the reason for his visit was described as headache and increased blood pressure.  It was noted that the Veteran complained of elevated blood pressure on and off over the past 4 weeks.  The Veteran reported that he recently started school and he was not sleeping well.  The Veteran indicated that it was not the worse headache of life, no thunderclap headache.  He indicated that the duration was about 4 weeks.  He described the onset of the headache as gradual with an achy quality and the degree of severity was mild.  The examiner noted that there were no exacerbating or mitigating factors.  The Veteran denied prior treatment, and the risk factor was noted to be negative.  The only associated symptom noted was nausea.  His physical examination was essentially normal.  The impression was noted as hypertension and headache improved.  The treating emergency room physician noted in an addendum that he reviewed the documentation as outlined and he also evaluated the Veteran himself.  The physician indicated that he agreed with the assessment.  He noted that the Veteran did not present with the worst headache of life and it was not maximal or sudden in onset.  The examiner noted, based on the assessment that further treatment such as subarachnoid hemorrhage pathway was not indicated.  The Veteran was encouraged to return to the emergency room for any worsening or new symptoms or any other concerns.

In a statement dated in December 2010, the Veteran indicated that he essentially decided to go to St. Vincents Medical Center Southside because he was told he was unable to get an appointment with his primary VA physician for approximately three months.  There is no record of any such communication indicating that the Veteran would not be able to be seen for three months on file. 

Analysis

      A.  Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he actually sought and received prior authorization from VA for the treatment he received on October 9, 2012, at St. Vincents Medical Center Southside, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at St. Vincents Medical Center Southside on October 9, 2012.   

      B.  Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

As determined above, authorization for the October 9, 2012 treatment at St. Vincents Medical Center Southside was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  

The Veteran was seen for headache and elevated blood pressure neither of which are service-connected disabilities.  Moreover, there is no indication that such disabilities are shown to be aggravating a service-connected disability.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Consequently, the only possible route to entitlement to unreimbursed medical expenses pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions:

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The claim in this case has been denied because it has been determined that a medical emergency was not present and that VA treatment was feasibly available.  As such, to warrant reimbursement under either 38 U.S.C.A. § 1725, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran maintains that his October 9, 2012 treatment for primary symptoms of headache and elevated blood pressure was emergent due to pain he was experiencing and reports that he could not be seen by his primary physician at VA until 3 months.  

The evidence fails to show that the Veteran's condition was emergent or that VA facilities were not feasibly available.  Reports from St. Vincents Medical Center Southside indicate that the Veteran reported that his pain was mild on evaluation and his physical examination was essentially unremarkable.  On this point, the Board finds the objective and contemporaneous medical reports to be the most credible and reliable evidence on the matter.  In essence, there is no indication that the pain was of such severity as to constitute a medical emergency.  Further, the reports did not include any indication that the Veteran or the treating personnel perceived the Veteran's condition as emergent.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed off and on for 4 weeks; and (2) did not present a hazard to his life or health.  Indeed, the treating emergency room provider indicated that the Veteran did not present with the worse headache of life and such was not maximal or sudden in onset, as such no further treatment was necessary.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met. 

With respect to the issue of whether a VA facility was feasible available for care, the Veteran had been seen and appropriately treated by VA on October 3, 2012 for symptoms similar to those treated at St. Vincents Medical Center Southside.  He was informed to contact the clinic if his symptoms worsened, the Veteran did not contact VA between the time he was seen at VA on October 3, 2012 and the October 9, 2012 private treatment.  The Veteran maintains that he has called VA and was told he could not been seen by his private provider for 3 months.  The Board notes that when he was seen at St. Vincents Medical Center Southside, the Veteran reported that the pain was mild and the physical examination was normal, such indicates not only that the condition was not emergent, but that he could have contacted VA for any symptoms experienced.   

Further, the Board takes judicial notice that the VA medical facilities in Gainesville and Lake City, Florida are open 24 hours, 7 days a week.  It is clear that VA facilities were feasibly available for treatment on October 9, 2012, but that the Veteran elected to be treated by a private source.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 9, 2012, at St. Vincents Medical Center Southside under 38 U.S.C.A. § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, here the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 9, 2012, at the St. Vincents Medical Center Southside is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


